[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 06-15204                    MARCH 21, 2007
                            Non-Argument Calendar              THOMAS K. KAHN
                          ________________________                 CLERK


                         D.C. Docket No. 06-00005-CR-4

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

MARCELINO RAMIREZ RABELO,
                                                          Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                        _________________________

                                 (March 21, 2007)

Before TJOFLAT, BLACK and MARCUS, Circuit Judges

PER CURIAM:

      Stephen M. McCusker, appointed counsel for Marcelino Ramirez Rabelo in

this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87
S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues

of merit, counsel’s motion to withdraw is GRANTED, and Rabelo’s conviction

and sentence are AFFIRMED.




                                          2